Exhibit 10.3

 

LOGO [g573767mks.jpg]

MKS Instruments, Inc.

Light & Motion Division

Management and Key Employee Bonus Plan

(as approved by the Compensation Committee on February 12, 2018)

 

1. Purpose:

The Light & Motion Division Management and Key Employee Bonus Plan (the “Plan”)
provides key employees of the Light & Motion Division (“L&M Division”) of MKS
Instruments, Inc. (“MKS” or the “Company”) with the opportunity to benefit
financially for improving the L&M Division’s overall business performance by the
receipt of annual cash incentive payments. Eligible employees (the
“Participants”) are those who work in positions that influence how well the L&M
Division performs. Participation in this Plan for employees who are not
executive officers1 or whose participation is not otherwise approved by the
Compensation Committee of the Board of Directors of MKS Instruments, Inc. (the
“Compensation Committee”) requires the approval of the most senior individual in
the Light & Motion Division as well as Human Resources and the Chief Executive
Officer.

 

2. Determination of a Participant’s Bonus Amount:

Each Participant’s actual bonus payout under the Plan, if any, will be
determined by multiplying the Participant’s Target Bonus Amount by the L&M
Division Performance Score, each as defined below.

 

2.1. Participant’s Target Bonus Amount:

Participant’s target bonus amount, which is attached on Exhibit A, is equal to a
percentage of Participant’s Eligible Earnings for the fiscal year being measured
(“Measurement Year”) under the Plan (“Target Bonus Amount”). Eligible Earnings
are defined as eligible W-2 earnings received during the Measurement Year (i.e.
base salary including regular, holiday, vacation, sick and retro pay, but not
including bonus payments). A Participant’s Target Bonus Amount will not exceed
100% of his or her Eligible Earnings.

 

2.2. L&M Division Performance Score:

L&M Division performance will be measured using one financial metric, L&M
Division Non-GAAP Operating Income, which is defined under this Plan for all
Participants as L&M Division GAAP Operating Income for the Measurement Year,
excluding any charges or income not related to the operating performance of the
L&M Division. L&M Division performance levels with respect to this metric for
the Measurement Year are set forth on Exhibit B hereto. These performance levels
were recommended by MKS management and approved by the Compensation Committee.
After the conclusion of the Measurement Year, the Compensation Committee will
review the L&M Division’s performance with respect to this metric for such year
and approve a score based upon achievement of the performance level set forth in
Exhibit B ranging from zero to a maximum of 200% (“L&M Division Performance
Score”). All of a Participant’s bonus is tied to the achievement level of this
L&M Division financial metric.

 

1  “Executive officers” for the purposes of this Plan are executive officers as
defined in Rule 3b-7 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3. Clawback:

Any bonus payment made hereunder shall be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
any applicable MKS clawback policy (the “Clawback Policy”) or any applicable
law, as may be in effect from time to time. The Participant hereby acknowledges
and consents to MKS’ application, implementation and enforcement of (i) any
applicable Clawback Policy in effect at the time the Participant is notified of
his or her eligibility to receive the award under this Plan and (ii) any
provision of applicable law relating to cancellation, recoupment, rescission or
payment of compensation, and agrees that MKS may take such actions as may be
necessary to effectuate the Clawback Policy without further consideration or
action.

 

4. Bonus Payment Date:

Bonus payouts under this Plan shall be made as soon as possible after the
performance assessment has been completed with respect to the Measurement Year
and approved by the Compensation Committee, but in no event later than March 15
of the subsequent year.

 

5. Administration:

The Plan will be administered by the Compensation Committee. The Compensation
Committee shall have authority to adopt, amend and repeal such administrative
rules, guidelines and practices relating to the Plan as it shall deem advisable.
The Compensation Committee may construe and interpret the terms of the Plan. The
Compensation Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan in the manner and to the extent it shall deem
expedient and it shall be the sole and final judge of such expediency. All
decisions by the Compensation Committee shall be made in the Compensation
Committee’s sole discretion and shall be final and binding on all persons having
or claiming any interest in this Plan.

 

6. Amendment and Termination:

The Compensation Committee may amend, suspend or terminate the Plan or any
portion thereof at any time. The Plan shall remain in effect until terminated.

 

7. Miscellaneous:

 

7.1 No Right to Employment:

In no way does participation in the Plan create a contract or a right of
employment.

 

7.2 Tax Withholding:

MKS shall have the right to deduct from all payments under the Plan any federal,
state or local taxes required by law to be withheld with respect to such
payments.

 

7.3 Governing Law:

The provisions of the Plan and all awards made hereunder shall be governed by
and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, excluding choice-of-law principles of the law of such state that
would require the application of the laws of a jurisdiction other than the
Commonwealth of Massachusetts.

 

2



--------------------------------------------------------------------------------

7.4 Limitations on Liability:

Notwithstanding any other provisions of the Plan, no individual acting as a
director, officer, employee or agent of MKS will be liable to any Participant,
former Participant, spouse, beneficiary, or any other person for any claim,
loss, liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable with respect to the Plan because of any contract
or other instrument he or she executes in his or her capacity as a director,
officer, employee or agent of MKS. MKS will indemnify and hold harmless each
director, officer, employee or agent of MKS to whom any duty or power relating
to the administration or interpretation of the Plan has been or will be
delegated, against any cost or expense (including attorneys’ fees) or liability
(including any sum paid in settlement of a claim with the approval of MKS’ Board
of Directors) arising out of any act or omission to act concerning the Plan
unless arising out of such person’s own fraud or bad faith.

 

7.5 Participants are Unsecured Creditors:

Participants and their heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of MKS by virtue
of participation in the Plan. MKS’ obligation under the Plan shall be that of an
unfunded and unsecured promise of MKS to pay money in the future.

 

7.6 IRC Section 409A:

The Plan is intended to either be exempt from, or to comply with, all provisions
of IRC Section 409A and to the maximum extent possible shall be so interpreted
and administered. Without limiting the generality of the foregoing, to the
extent that any amount that becomes payable to any Participant by reason of such
Participant’s separation from service, as defined in the IRC Section 409A, is
subject to IRC Section 409A, and that such Participant is a “specified employee”
as defined in IRC Section 409A at the time of such separation from service, such
amount shall not be paid until the earlier of the first day of the seventh month
following the month that includes the separation from service or the date of the
Participant’s death. Notwithstanding the foregoing, in no event shall MKS be
liable to any Participant for any tax or penalty imposed upon the Participant
pursuant to IRC Section 409A or otherwise.

 

3



--------------------------------------------------------------------------------

Exhibit A

Participant:                                                  

2018 Target Bonus Amount:         % of Eligible Earnings

 

4



--------------------------------------------------------------------------------

Exhibit B

 

5